DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on June 24, 2022. Claims 1-14 are pending in the application. Claims 11-14 are withdrawn, and claims 1-10 are being examined herein.
Status of Objections and Rejections
	The objection to the claims is withdrawn in view of Applicant’s amendment.
	All rejections from the previous office action are maintained.
	New objections to the claims are necessitated.
Information Disclosure Statement
The information disclosure statement filed March 30, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it lacks a statement or the fee.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The information disclosure statement filed March 30, 2022 fails to comply with 37 CFR 1.97(c) because it lacks a statement as specified in 37 CFR 1.97(e).  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed March 30, 2022 fails to comply with 37 CFR 1.97(c) because it lacks the fee set forth in 37 CFR 1.17(p).  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claim 1 is objected to because of the following informalities:  in lines 13-14, “the overall stabilizer low-concentration phase particles” should read “the stabilizer low-concentration phase particles” for consistency.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  in line 2, “the overall stabilizer low-concentration phase particles” should read “the stabilizer low-concentration phase particles” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. (US 4,266,979 A) and further in view of Krstic (US 2014/0011661 A1) and further in view of Sugii et al. (US 2009/0081101 A1).
Regarding claim 1, Miyoshi teaches a solid electrolyte (a solid electrolyte, col. 1, lns. 6- 7) comprising:
partially stabilized zirconia (zirconia-yttria, col. 1, lns. 6-7).
Miyoshi teaches that the solid electrolyte comprises zirconia-yttria (col. 1, lns. 6-7), but is silent with respect to wherein the stabilizer forms a solid solution in zirconia.
Krstic teaches a zirconia-based ceramic comprising zirconia and yttria that form partially stabilized zirconia (abstract). Krstic teaches that yttria in zirconia goes into solid solution and can affect the fracture toughness and bending strength to be high (para. [0009]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the yttria of Miyoshi to form a solid solution in zirconia as taught by Krstic because it increases the fracture toughness and bending strength (Krstic, para. [0009]).
Modified Miyoshi teaches wherein: the partially stabilized zirconia comprises at least monoclinic phase particles and cubic phase particles as crystal particles that configure the partially stabilized zirconia (the zirconia-yttria comprises cubic zirconia grains and monoclinic zirconia grains, col. 2, lns. 5-13).
Modified Miyoshi teaches that the amount of monoclinic zirconia is in a range of 10-50% by mole on the basis of total mixture (col. 4, lns. 19-22), but fails to teach wherein an abundance ratio of the monoclinic phase particles is 5 to 25% by volume.
Sugii teaches a yttria-stabilized zirconia sintered body composed of monoclinic crystals and cubic crystals (abstract). Sugii teaches that the monoclinic crystals content is preferably 5 to 40% by volume, which results in a sintered body with excellent heat-shock resistance (para. [0028]-[0029]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the abundance ratio of the monoclinic zirconia of Modified Miyoshi to be 5- 40% by volume as taught by Sugii because it would result in excellent heat-shock resistance (Sugii, para. [0028]-[0029]). Additionally, generally, a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). MPEP § 2144.05(I).
Modified Miyoshi teaches wherein the partially stabilized zirconia comprises stabilizer low-concentration phase particles of which concentration of the stabilizer at a particle center is equal to or less than 1 mol%, as the crystal particles (an average yttria concentration in the monoclinic zirconia is 0.1-1% by mole, col. 3, lns. 46-48, 61-65; yttria is radially diffused into zirconia such that zirconia takes yttria as their centers, col. 4, ln. 68, col. 5, lns. 1-3); and
the stabilizer low-concentration phase particles have a particle-size distribution of number frequency thereof having a peak at which an average particle size is 0.6 to 1.0 µm (the monoclinic zirconia grains have an average grain size of 0.2-1 µm, col. 2, lns. 8-10). Generally, a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). MPEP § 2144.05(I).
Modified Miyoshi teaches that the monoclinic zirconia grains have an average grain size of 0.2-1 µm (col. 2, lns. 8-10). Modified Miyoshi is silent with respect to a particle size at 10% of a cumulative number, and therefore fails to teach wherein a particle size at 10% of a cumulative number is 0.5 µm or greater.
Miyoshi teaches that the grain size of the monoclinic zirconia is a result-effective variable. Specifically, Miyoshi teaches that the grain size of the monoclinic zirconia controls the thermal shock resistance and mechanical strength of the ceramic (col. 2, lns. 52-68, col. 3, lns. 1- 4). Since these particular parameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the monoclinic zirconia grain size at 10% of a cumulative number of Modified Miyoshi to be 0.5 µm or greater through routine experimentation because doing so would yield the predictable desired thermal shock resistance and mechanical strength of the ceramic.
Modified Miyoshi teaches wherein of the overall stabilizer low-concentration phase particles, 50% by volume or greater belong to the peak (the monoclinic zirconia grains have an average grain size of 0.2-1 µm, col. 2, lns. 8-10; since all of the monoclinic zirconia grains have an average grain size of 0.2-1 µm, Examiner interprets it to be 100% by volume of the monoclinic zirconia grains).
Regarding claims 2-3, Modified Miyoshi teaches that the monoclinic zirconia grains have an average grain size of 0.2-1 µm (col. 2, lns. 8-10). Modified Miyoshi is silent with respect to a second average particle size, and therefore fails to teach wherein: the peak is a first peak, and the stabilizer low-concentration phase particles further have a second peak at which the average particle size is 0.2 to 0.4 µm, and the particle size at 90% of the cumulative number is 0.5 µm or less in the particle-size distribution of the number frequency; wherein of the overall stabilizer low-concentration phase particles, 20 to 50% by volume belong to the second peak.
Miyoshi teaches that the grain size of the monoclinic zirconia is a result-effective variable. Specifically, Miyoshi teaches that the grain size of the monoclinic zirconia controls the thermal shock resistance and mechanical strength of the ceramic (col. 2, lns. 52-68, col. 3, lns. 1- 4). Since these particular parameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the monoclinic zirconia grain size of Modified Miyoshi to further have a second average at which the average particle size is 0.2 to 0.4 µm and the particle size at 90% of the cumulative number is 0.5 µm or less and 20-50% by volume belong to the second average through routine experimentation because doing so would yield the predictable desired thermal shock resistance and mechanical strength of the ceramic.
Regarding claims 4 and 7, Modified Miyoshi teaches wherein the stabilizer comprises yttria (yttria, col. 1, ln. 7).
Regarding claims 5-6 and 8-9, Modified Miyoshi teaches a contacting portion (the zirconia-yttria ceramic 10 has a surface, Fig. 2, col. 7, lns. 3-5).
The limitation “in contact with a dissimilar material member” is an intended use limitation. Examiner notes that “a dissimilar material member” is not a positively recited element of the claim, and therefore, is not an element of the claimed solid electrolyte. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Miyoshi teaches that the zirconia-yttria ceramic 10 has a surface (Fig. 2, col. 7, lns. 3-5), so the surface of the solid electrolyte is capable of the recitation “in contact with a dissimilar material member.”
The limitation “the dissimilar material member comprises alumina or spinel’ is not given patentable weight because the dissimilar material member is not a positively recited element of the claim, and therefore, is not an element of the claimed solid electrolyte.
Regarding claim 10, Modified Miyoshi teaches a gas sensor (oxygen sensor, col. 1, lns. 5-10) comprising:
the solid electrolyte according to claim 1 (the solid electrolyte, col. 1, lns. 5-10, see rejection of claim 1 supra).
Response to Arguments
Applicant's arguments filed June 24, 2022 have been fully considered but they are not persuasive.
In the arguments presented on pages 7-9 of the amendment, Applicant argues that Miyoshi does not explicitly describe that the partially stabilized zirconia comprises stabilizer low-concentration phase particles of which concentration of the stabilizer at a particle center is equal to or less than 1 mol%. Applicant asserts that the claimed monoclinic phase particles are different in category from the claimed stabilizer low-concentration phase particles, so Miyoshi does not explicitly describe the claimed features of the stabilizer low-concentration phase particles, and also does not disclose the stabilizer low-concentration phase particles as result-effective variables.
Examiner respectfully disagrees. Miyoshi teaches that the partially stabilized zirconia comprises stabilizer low-concentration phase particles of which concentration of the stabilizer at a particle center is equal to or less than 1 mol% (an average yttria concentration in the monoclinic zirconia is 0.1-1% by mole, col. 3, lns. 46-48, 61-65; yttria is radially diffused into zirconia such that zirconia takes yttria as their centers, col. 4, ln. 68, col. 5, lns. 1-3). Thus, the monoclinic zirconia grains of Miyoshi read on both the claimed monoclinic phase particles and the claimed stabilizer low-concentration phase particles, and Miyoshi teaches that the grain size of the monoclinic zirconia is a result-effective variable as discussed supra. Further, Applicant’s instant specification discloses that the low-concentration phase particles can be considered to be the monoclinic phase (see para. [0051] of the instant US PGPub), and thus discloses that the instant monoclinic phase particles are the same in category as the instant stabilizer low-concentration phase particles.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794       

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699